PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason For Allowance

Following is an examiner's statement of reasons for allowance:
Interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art.
Rafey et al.. (Publication No.20220114031), teaches the present invention to provide a processing device is also configured to determine a deployment schedule for the devices based at least in part on the device dependency chain and the predicted workload for each of the devices in each of the two or more time slots of the given time period, to identify an operation to be performed on the devices, and to utilize the deployment schedule to select ones of the devices on which to perform the identified operation in each of the two or more time slots of the given time period.. 
Dolan et al.. (U.S. Patent No. 10,671431), teaches the present invention to provide providing at least one grouping of portions of the data according to a workload affinity determination provided for each of the portions at a subset of a plurality of time steps, where the workload affinity determination is based on each of the data portions in the group experiencing above-average workload activity during same ones of the subset of the plurality of time steps, the subset corresponding to at least one business cycle for accessing the data, and forecasting workload activity for all of the portions of data in the group based on forecasting workload activity for a subset of the data portions that is less than all of the data portions.
	However, the prior art fails to teach or suggest individually or in combination that predicting workload for each of the plurality of devices in each of two or more time slots of a given time period; determining a deployment schedule for the plurality of devices based at least in part on the device dependency chain and the predicted workload for each of the plurality of devices in each of the two or more time slots of the given time period; 15identifying an operation to be performed on the plurality of devices; and utilizing the deployment schedule to select ones of the plurality of devices on which to perform the identified operation in each of the two or more time slots of the given time period as set forth in independent claims 1, 15, and 18. 
Therefore, claims 1-14, 16-17, and 19-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/THANH T NGUYEN/                                                                                    Primary Examiner, Art Unit 2448